DETAILED ACTION
1.	This Office Action is in response to communication filed on Dec 21, 2021. Claims 1, 7, and 8 have been amended. Claim 10 has been cancelled. No new claims have been added. Therefore, claims 1-9 are presented for examination. Now claims 1-9 are pending.
2.	Claims 1-9 allowed.

Notice of Pre-AIA  or AIA  Status
3.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
Response to Arguments
4. 	Applicant’s arguments/remarks filed on 12/21/2021 is persuasive thus, the application is in condition to be allowed. 
5.	Applicant(s) filed amendment on 12/21/2021 based on allowable subject matter mentioned in previous non-final office action mailed out on 10/28/2021. The amendments are persuasive regarding the rejection of the claims 1-9 under 35 U.S.C. 103 are persuasive. Therefore, the rejection of the claims 1-9 under 35 U.S.C. 103 are withdrawn. In interpreting the currently amended claims in light of the specification, the Examiner finds the claimed invention to be patentably distinct from the prior arts of record.

Allowable Subject Matter
6. 	Independent claims 1 and 7-8 are allowed over prior art of record. Dependent claims 2-6  and 9 depend on the above-mentioned independent claim 1 and are allowed by virtue of its dependency.

Examiner’s Statement of Reasons for Allowance
7.	The following is an examiner’s statement of reasons for allowance: Independent claims 1 and 7-8 are allowed in view of the prior art. 
The closes prior art of Mizuta et al. (US 20190056898), discloses viewing control server including: an identification information manager that acquires, through a network from a manager function that manages one or more devices, device identification information unique to each device.
Christoph et al. (US 20170078760), discloses viewing retailer footprints outside the various venues (e.g., into homes and mobile devices), using virtual seats that are associated to a particular location based on geography, and by making content available to consumers that might otherwise be either unavailable and/or inconvenient.
Moon et al. (US 20150319132), discloses a terminal, and a server for providing a communication service are provided. The terminal includes a communication unit which transmits a server a first message requesting for mapping a virtual address and a first Internet Protocol (IP) address and receives an IP packet including a first IP address from the server through a first communication network and a control unit which converts the first IP address to the virtual address mapped to the first IP address in the IP packet.
None of the prior art of record teaches or made obvious the feature: “referring to a memory that stores second device information to determine whether the acquired serial number and IP address of the first device information are identical to those of the second device 
None of the prior art of record, either taken by itself or in any combination, would have anticipated or made obvious the invention of the present application at the time it was filed. Therefore, claim 1 considered to be allowable. Independent claims 7-8 reciting similar limitations as claim 1, therefore, independent claims 7-8 are considered allowable for the same reason as claim 1. 
Dependent claims 2-6 and 9 depend upon the above-mentioned allowed claim 1 and are therefore allowed by virtue of its dependency. 
None of the prior art of record, either taken by itself or in any combination, would have anticipated or made obvious the invention of the present application at the time it was filed. 
Examiner performed updated search and additional search does not yield other specific references that reasonably, either singularly or in combination with cited references, would result a proper rejection that would have anticipated or made obvious all the steps disclosed in the independent claims with proper motivation at or before the time it was effectively filed.

8.	Any comments considered necessary by applicant must be submitted no later than payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance."


Conclusion
9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Ikeda et al. (US 9143933) discloses a communication device, which can simplify various setting processes, transmits, to a server via a network, external device information received from an external device by using proximity wireless communication. 
Kim et al. 2007 IEEE Conferences (FGCN 2007), "Device Certification System and Method for User's convenient contents use", disclosing user holds registration process of once simplifying certification formality in contents use by achievement contents use convenient.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHALIL NAGHDALI whose telephone number is (571) 272-9884. The examiner can normally be reached on M-F 8 AM-5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, KRISTINE L KINCAID can be reached on (571) 272-4063. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished 
/KHALIL NAGHDALI/Primary Examiner, Art Unit 2437